DETAILED ACTION
Notice 00o0f Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 5/19/2020.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1 Aronsson et al. (US 20120019557 A1, hereinafter Aronsson) in view of Beck et al. (US 7920158 B1, hereinafter Beck), further in view of Lamb (US 20140002496 A1) and Porter (US-20120249831-A1)

Regarding Claim 7, Aronsson teaches a system comprising (Aronsson: Fig. 2, Element 200 Augmented Reality (AR) system)
(Aronsson, Fig. 3, Element 304 Memory coupled to Element 302 Processor), the processing device to:
capture an image of an object (Aronsson, Paragraph [0041], [0051], front camera captures a corresponding view ( e.g., a view that corresponds to view and the images, AR device may identify objects within the images);
receive a unique identification signal comprising a unique identifier to identify the object (Aronsson, Paragraph [0002], AR device obtaining identifiers associated with objects within a field of view);
determine [[ tag ]] information associated with the object in view of the unique identifier; determine a position of a source of the unique identification signal (Aronsson, Paragraph [0101], AR device identify objects via a database of object identifiers and their associated object attributes (e.g., position));
[[ correlate the position of the source of the unique identification signal with a position of the object in the captured image, the correlating to associate the object in the captured image with the source of the unique identification signal in view of a confidence score associated with a first distance between the object in the captured image and the source of the unique identification signal; wherein the correlating comprises determining the first distance and comparing the first distance to a threshold distance to determine a result, and wherein the confidence score is based on the result; and ]]
cause display of the tag information overlayed on the image of the object (Aronsson, Fig. 1C, 1D, Element 152, 154 are tag information overlayed on the image of object).

	However, Beck teaches determine tag information associated with the object in view of the unique identifier; determine a position of a source of the unique identification signal (Beck, Fig. 2, Element 100-102 disclosing the unique identification components such as nametags or barcode tags from the movable RFID transponder associated with a participant to be read by a RFID reader);
correlate the position of the source of the unique identification signal with a position of the object in the captured image (Beck, Fig. 4, Column 9, Line 26-33, Column 12, Line 15-27, Step 112: identify located participant with provided identifier and Step 114 : correlate located participants to identified participants; the position matching the location of the participant data with the identified participant data provided by the RFID transponders), 
the correlating to associate the object in the captured image with the source of the unique identification signal (Beck, Column 4, Line 16-19, 41-44, "the RFID data is gathered and correlated or matched to the video processing data in order to generate an output that provides identification of conference participants" This location data then is also correlated to the identification component data in order to establish the user interface that identifies the conference participants)
in view of [[ a confidence score associated with ]] a first distance between the object in the captured image and the source of the unique identification signal (Beck, Column 9, Line 18-30, Column 10, Line 15-19; in the view of matching the location data provided by the participants in the captured video <read on object in the captured image> with the data provided by the RFID transponders transmitting radio frequency signals <read on source of unique identification signal>).
Beck and Aronsson are analogous since both of them are dealing with identify objects in the images. Aronsson provided an augmented reality device which allow system to identify the one or more objects within the AR environment. Beck provided a way of using identifier tagged to each individual participants and/or objects in the shared environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tag identifiers taught by Beck into modified invention of Aronsson such that during the shared augmented environment, system will be able to use tagged identifiers for each participant and/or objects to easily distinguish different objects in the shared environment which provide user-friendly environment for user to see in the augmented reality environment.
	The combination does not explicitly disclose but Lamb teaches the correlating to associate the object in the captured image with the source of the unique identification signal in view of a confidence score associated with a first distance between the object in the captured image and the source of the unique identification signal (Lamb, Paragraph [0043], [0096], HMDs may perceive virtual object 22 as being located at a shared location within the augmented reality environment 410. The shared location may correspond with a location of an AR tag within the augmented reality environment 410, such as AR tag 28; The identity of the AR tag may comprise a poster index or a numerical tag identifier associated with the AR tag; [0105] determining the tag with the highest weighted score based on confidence levels associated with each of the plurality of individual identity determinations). wherein the correlating comprises determining the first distance and comparing the first distance to a threshold distance to determine a result, and wherein the confidence score is based on the result (Lamb, Paragraph [0096], A confidence level may be based on various criteria such as the distance from a particular AR tag ( e.g.,AR tag 28) [0125], a location may be deemed to be misclassified if a corresponding confidence value is below a particular threshold or if the location is outside a particular region of space corresponding with other location determinations associated with the location. Location information that is deemed to be misclassified may be rejected or removed from the determination of a shared location within an environment);
Lamb and Aronsson are analogous since both of them are dealing with identify objects in the images in augmented reality. Aronsson provided an augmented reality device which allow system to identify the one or more objects within the AR environment. Lamb provided a way of tracking the distance between the tag and the identified objects in the augmented reality environment based on defined confidence level. Therefore, it would have been obvious to one of ordinary skill in the art before the 
The combination does not explicitly disclose but Porter teaches correlating to associate the object in the captured image with the source of the unique identification signal in view of a confidence score associated with a first distance between the object in the captured image and the source of the unique identification signal, wherein the correlating comprises determining the first distance and comparing the first distance to a threshold distance to determine a result, and wherein the confidence score is based on the result, to create an augmented reality view (Porter Paragraph [0038], a system for determining the distance <read on first distance> between a position of the camera and objects within a field of view of the camera; [0072], data stream producing device 1108 then multiplexes the input signals together.  [0181], stored is a unique identifier such as a UMID associated with the particular footage in which this view was experienced [0121], image recognition the server 110 may generate a confidence level that indicates how likely the identification made by the image recognition process is to be correct; an operator may assign a confidence level to their identification and, if that confidence level exceeds a predetermined threshold, then an identification is detected. [0047], a plan view of a stadium in which augmented reality may be implemented on a portable device)


Regarding Claim 8, the combination of Aronsson, Beck, Lamb and Porter teaches the invention in Claim 7.
The combination further teaches wherein the unique identification signal is received from a transmitter associated with the object (Beck, Column 3, Line 16-20, Column 8, Line 34-43, Fig. 2 Element 86 RFID interface; "RFID identification" disclosing the RFID interface to receive RFID identification including a unique RFID signal to identify each participant).

Regarding Claim 9, the combination of Aronsson, Beck, Lamb and Porter teaches the invention in Claim 7.
(Aronsson, Fig. 1C-1D, Paragraph [0037], [0043]-[0045], render 3D image of the AR in real time and the captured image including a real physical user or a real physical object).

Regarding Claim 10, the combination of Aronsson, Beck, Lamb and Porter teaches the invention in Claim 7.
The combination further teaches wherein to determine the tag information associated with the object (Aronsson: Paragraph [0100]-[0101], "obtaining, by the AR device, identifiers associated with objects that are within a field of view of the AR display device based on the location information"), 
Aronsson does not explicitly disclose but Beck teaches the processing device to access an entry in a tag information repository (Beck, Fig. 2, Element 70; Colum 3, Line 15-23, Column 7, 45-51; system include data storage to store RFID tag information),
wherein the tag information in the tag information repository is indexed in view of the unique identifier from the unique identification signal (Beck, Fig. 2, Element 70 which is database which store Element 100-102 include the unique identification components such as nametags or barcode tags from the movable RFID transponder associated with a participant to be read by a RFID reader).
Beck and Aronsson are analogous since both of them are dealing with identify objects in the images. Aronsson provided an augmented reality device which allow system to identify the one or more objects within the AR environment. Beck provided a 

Regarding Claim 11, the combination of Aronsson, Beck, Lamb and Porter teaches the invention in Claim 7.
The combination further teaches wherein to cause display of the tag information overlayed on the image of the object, the processing device to update the tag information in realtime (Aronsson: Figs. 1A-1D, Paragraph [0037]-[0040], [0097], the display device to update the tag information attached to the object over the captured image using superimposing method in real time).

Regarding Claim 12, the combination of Aronsson, Beck, Lamb and Porter teaches the invention in Claim 7.
The combination further teaches wherein to cause display of the tag information overlayed on the image of the object, the processing device to cause display of a user selectable icon adjacent to the object in the image (Aronsson, Figs. 1C-1D, Paragraph [0043]-[0045], [0102], the display device displaying the superimposed the tag information including selectable menu item over the image in real time).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 7 but as a method and the combination of Aronsson, Beck, Lamb and Porter teaches all the limitations as of Claim 7. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of claim 7 and the combination of Aronsson, Beck, Lamb and Porter teaches all the limitations as of Claim 7. And Aronsson discloses these features can be implemented on a computer readable storage medium (Aronsson, Paragraph [0057]-[0059], [0064], System 200 include other types of device like Memory 304 may include static memory, such as read only memory (ROM), and/or dynamic memory, such as random access memory (RAM), or onboard cache, for storing data and machine-readable instructions. FIG. 4 may be implemented by processor 302 executing instructions stored in memory 304).

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 16 the combination of Aronsson, Beck, Lamb and Porter teaches the invention in Claim 13.
The combination further teaches wherein the instructions to further cause the processing device to: determine tag information associated with the object in view of the unique identifier (Aronsson: Paragraph [0100]-[0101], "obtaining, by the AR device, identifiers associated with objects that are within a field of view of the AR display device based on the location information").

Regarding Claim 17, the combination of Aronsson, Beck, Lamb and Porter teaches the invention in Claim 16.
The combination further teaches wherein to determine the tag information associated with the object, the processing device to access an entry in a tag information repository, wherein the tag information in the tag information repository is indexed in view of the unique identifier from the unique identification signal (Beck, Fig. 2, Element 70 which is database which store Element 100-102 include the unique identification components such as nametags or barcode tags from the movable RFID transponder associated with a participant to be read by a RFID reader).
Beck and Aronsson are analogous since both of them are dealing with identify objects in the images. Aronsson provided an augmented reality device which allow system to identify the one or more objects within the AR environment. Beck provided a way of using identifier tagged to each individual participants and/or objects in the shared environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tag identifiers taught by Beck into modified invention of Aronsson such that during the shared augmented environment, system will be able to use tagged identifiers for each participant and/or objects to easily distinguish different objects in the shared environment which provide user-friendly environment for user to see in the augmented reality environment.

Regarding Claim 18, the combination of Aronsson, Beck, Lamb and Porter teaches the invention in Claim 16.
The combination further teaches wherein the instructions to further cause the processing device to: display the tag information overlayed on the image of the object (Aronsson, Fig. 1C, 1D, Element 152, 154 are tag information overlayed on the image of object 144, Paragraph [0040]-[0045]) to create an augmented reality view (Aronsson, Paragraph [0073], image renderer 412 may generate an image of the AR information ( e.g., image of text) such that, when the viewer views the image via AR display device 202, the AR information appears at an appropriate distance from the viewer ( e.g., at the same distance as the object)).


Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.



Response to Arguments
Applicant’s arguments with respect to claim 1, 7, 13 filed on 1/4/2021, with respect to rejection under 35 USC § 103 in regard to prior art does not teach “the 
In response to the argument, prior art lamb teaches in Paragraph [0043], [0049], [0055], [0081], [0096], [0105] that 
System provided in generating and displaying view in augmented reality environment by 
Based on the depth map for a captured image to determine the distance between the point in the scene corresponding to the pixel and the camera capturing the image. Also prior art Porter further teaches in Paragraph [0038], [0047], [0121], [0181] that system provide with a way to track the distance between positon of object within field of view of image and the and source signal of the image in order to properly adjust the confidences level to properly create the image in the augmented reality environment. Hence the combination of the prior art anticipate the limitations. Therefore, applicant remarks cannot be considered persuasive. 
In regard to Claims 2-6, 8-12, 14-20, they directly/indirectly depends on independent Claim 1, 7, 13 respectively. Applicant does not argue anything other than the independent claim 1, 7, 13. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-7512262-B2	Stereo-based image processing

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and vdeo conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YuJang Tswei/Primary Examiner, Art Unit 2619